Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Application
1.	The following is a Final Office Action in response to communication received on 7/22/2022.  Claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, 25-26, and 31-36 have been examined in this application.  As of the date of this communication, no Information Disclosure Statement (IDS) has been filed on behalf of this case. 
Response to Amendments 
3.	Applicant’s amendments to claims 1, 32, 34, and 36 are acknowledged. 
Subject Matter Overcoming the Prior Art of Record 
4.	As detailed in the Office Action below the Examiner has not applied a prior art rejection to the currently pending claims, however the claims have been rejected under 101 as detailed in the Office Action below. 
Response to Arguments 
5.	 Based on Applicant’s amendments and remarks see page 7, the previous 112 second/b rejections have been withdrawn. 
6.	On pages 7-9 of Remarks, Applicant argues the 101 rejection. In particular, Applicant argues that the claims are similar to the findings in DDR Holdings, where they were "necessarily rooted in computer technology in order to solve a specific problem in the realm of computer networks."
	The Examiner maintains the previous response, from the Non-Final Office Action dated 4/22/2022 on pages 2-4 that the claims are not similar to the findings in DDR Holdings (cited herein): 
	On remarks pages 9-11, Applicant argues the claims are similar to the findings in
the court decisions of Enfish and DDR Holdings because the claims "improves computer related technology to address this internet-centric problem of enabling
increased detection of online advertisement fraud."
	The Examiner has carefully considered Applicant's arguments however, the
Examiner respectfully disagrees.
	The idea of determining the identity of a party in a transaction in order to detect fraud is not only an internet centric problem, as it has existed before and outside the realm of computer technology and computer networks. For example requesting an identification when processing a check in a transaction or when purchasing or selling a product.
	When then turning to the claims all the limitations could reasonably and practically be performed by a human operator given the advertising chain data obtained in one or more of various ways as amended into independent claim 1 and dependent claims 31, 33, and 35.
	This obtaining of data is mere data gathering in conjunction with the abstract idea which is not a practical application as detailed in MPEP 2106.05(g). This data gathering when reconsidered under the "significantly more" inventive concept step is not considered significantly more if it recites "simply appending well-understood, routine, conventional activities previously known to the industry specified at a high level of generality to the judicial exception see MPEP 2106.05(d) and Berkheimer Memo). The Examiner has provided evidence as required by MPEP 2106.05(d) and the Berkheimer Memo that these limitations are not enough to qualify as inventive concept or significantly more in that they merely recite (a) automating mental tasks, (b) obtaining information from a crawler, ( c) extracting information from a plug in or clickstream data ( d) extracting through html code embedded in the information or web page being displayed, (e) receiving information through a web server or server log files and (f) activity levels in social media.
	Other limitations that merely recite limitations of the claims that could again reasonably and practically be performed by a human operator instead being performed by a computer or software running on a computer merely recite the limitation of Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which again have been found not to be enough to qualify as a practical application in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
	Finally limitations that merely recite the specific type of entities being involved in the advertising chain like intermediaries or parties that provide websites, etc. (instead of in the above example of check cashing of a retailer, a bank, a bank customer who supplies the check, etc) merely recite generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), in that it generally links the use of the judicial exception to the on line advertising auction/exchange environment or field of use instead of for example the check cashing environment or field of use.
	Therefore the Examiner respectfully disagrees with Applicant's arguments with respect to the 101 rejection.”
	Further while the Examiner understands Applicant’s arguments on page 8 “
The manner in which online data may be manipulated for fraudulent purposes is quite unlike fraudulent practices from the pre-Internet world, and require more sophisticated measures unique to the Internet. Thus, this is an Internet-centric problem arising in the realm of computer networks”, when turning to the claims the claims recite limitations as discussed above in this response to arguments section at such a high level of abstraction that they could reasonably and practically be performed be performed by a human operator given the advertising chain data obtained in one or more of various ways as amended into independent claim 1 and dependent claims 31, 33, and 35. This data gathering has not been enough to qualify as a practical application (see MPEP 2106.05(g)). 
	Again, this data gathering when reconsidered under the "significantly more" inventive concept step, in view of the 2019 Revised Patent Subject Matter Eligibility “2019 PEG”)., is not considered significantly more if it recites "simply appending well-understood, routine, conventional activities previously known to the industry specified at a high level of generality to the judicial exception see MPEP 2106.05(d) and Berkheimer Memo). The Examiner has provided evidence as required by MPEP 2106.05(d) and the Berkheimer Memo that these limitations are not enough to qualify as inventive concept or significantly more in that they merely recite (a) automating mental tasks, (b) obtaining information from a crawler, ( c) extracting information from a plug in or clickstream data ( d) extracting through html code embedded in the information or web page being displayed, (e) receiving information through a web server or server log files and (f) activity levels in social media. It is additionally, noted that collecting traffic from a website and receiving or transmitting over a network, e.g. using the internet to gather data have been added below to reflect Applicant’s amendments filed 7/22/2022.
	Again as discussed above, other limitations that merely recite limitations of the claims that could again reasonably and practically be performed by a human operator instead being performed by a computer or software running on a computer merely recite the limitation of Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which again have been found not to be enough to qualify as a practical application in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
	And again, as discussed above, finally limitations that merely recite the specific type of entities being involved in the advertising chain like intermediaries or parties that provide websites, etc. (instead of in the above example of check cashing of a retailer, a bank, a bank customer who supplies the check, etc.) merely recite generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)), in that it generally links the use of the judicial exception to the on line advertising auction/exchange environment or field of use instead of for example the check cashing environment or field of use.
	Therefore the Examiner respectfully disagrees and maintains the rejection. 

7.	On page 10 of Remarks, Applicant argues the cited prior art of Xie does not teach identifying a likelihood of fraudulent advertising activity based on a prior determination that more than one computer system in an ASC provides a website.  The Examiner has carefully considered Applicant’s arguments however the Examiner respectfully disagrees.  It is noted that the Examiner previously addressed this argument on pages 4-5 of the Non-Final Office Action dated 4/22/2022. 
	Specifically, the cited prior of Xie et al. is in the art of determining whether a displayed advertisement is legitimate or malicious by analyzing the advertising chain (see abstract) according to a set of rules ( see abstract) that take into account various factors or constraints ( see paragraphs 0027- 0034). Xie et al. teaches this broad limitation in multiple ways. For one Xie et al. teaches
determining the roles of each entity involved in displaying an ad in an ad chain, including those
who provide websites and those who are intermediaries (see paragraphs 0016-0018, 0030, and 0032) where paragraphs 0018 and 0024 specifically discloses there are can be multiple of one type of entity, in order to determine fraud (see abstract). Further Xie et al. would read on any
combination of entities or website providers as it determines roles of the ad chain (e.g. whether
there is one website provider, two intermediaries, six intermediaries, five website providers, etc.)
and then determines fraudulent display of an advertisement based in part on that determination
(see abstract, paragraphs 0016-0018 and 0030).
	Alternatively Xie et al. also teaches this limitation based on determining in paragraph 0035 if
two entities are actually "close to each other" working together to provide an advertisement. Here
they work together to provide a website under control of the malicious user, rather than the
legitimate entity pair contrasted in paragraph 0029 of Xie et al.
	Therefore the Examiner respectfully disagrees with Applicant's arguments. 
8.	On remarks page 11, Applicant argues that the cited prior art of Lester does not teach “a high level of traffic associated with a low activity on social media.”  Specifically Applicant’s arguments appear to be centered around the fact that Lester is directed to as argued by Applicant determining an individual user’s reputation whereas the present application’s claims as amended are directed to a website’s reputation.  The Examiner has carefully considered Applicant’s arguments and is persuaded that Lester no longer teaches the claims as amended. 
	Specifically, Lester clearly teaches (1) determining possible fraud is occurring based on and a high level of traffic associated with low activity in social media in at least paragraph 0041.  Where Lester teaches a user could be a business (see paragraphs 0010 and 0022) and the user was connected to the network via a computer (see paragraph 0023). Further Lester teaches the business has a web address which the Examiner interprets as a website of the business (see paragraph 0031).  Therefore Lester clearly taught determining possible fraud is occurring based on and a high level of traffic associated with low activity in social media when viewed in combination of with the previous limitation of a second computer system.  However, as now amended “ a second website provided by a second computer system” and “the second website has usage and traffic characteristics indicative of not being an intermediary computer system, including ”, while Lester still clearly teaches determining possible fraud is occurring based on and a high level of traffic associated with low activity in social media in at least paragraph 0041, Lester does not teach or render above the combination of c) analyzing the ASC, at the computer system, to identify usage and traffic characteristics of a second website provided by a second computer system in the ASC that has been determined to provide a website, and when the second website has usage and traffic and a high level of traffic associated with the low activity in social media, identifying increased likelihood of fraudulent advertising activity, in that Lester teaches monitoring computer activity of a business like traffic and social network activity to determine fraud and but not necessarily website specific traffic and social network activity to determine fraud. When viewed in combination, with the other limitations of the independent claim, the Examiner withdraws the previous prior art rejection in view of Applicant’s amendments. 
Priority
9. 	Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119( e) or
under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C.
119(e) (Examiner's note: see MPEP 211.05 Sufficiency of Disclosure in Prior-Filed
Applications [R-07 .2015]) as follows:
	The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non provisional application or provisional application). The disclosure of the invention in the parent application and in the later
filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the
first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco
Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed application, Application No. 61973498, fails to provide
adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35
U.S.C. 112, first paragraph for one or more claims of this application. The Application number
61973498 does not provide adequate support or enablement in the manner provided by 35
U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 for the obtaining and four determining/analyzing steps
of independent claim 1. Accordingly, claims 3, 5-6, 11, 13, 15-16, 21, 23, 25-26, and 31-36 based on their dependency on independent claim 1 are not entitled to the benefit of the prior application 61973498.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11. 	Claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, 25-26, and 31-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	The October 2019 Update: Subject Matter Eligibility defines mental processes on
page 7 as "In contrast, claims do recite a mental process when they contain limitations
that can be practically be performed in the human mind, including for example,
observations, evaluations, judgements, and opinions. Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying
certain results of the collection and analysis" where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind." Additionally See MPEP 2106.05(a)(2) regarding mental processes.
	Further the October 2019 Update: Subject Matter Eligibility defines certain
method of organizing human activity as including "Fundamental Economic Practices or Principles." MPEP 2106.05(a)(2) Abstract Idea Groupings [R-10.2019] references fundamental economic practices or principles (cited herein): 
	“The courts have used the phrases “fundamental economic practices" or “fundamental economic principles" to describe concepts relating to the economy and commerce. Fundamental economic principles or practices include hedging, insurance, and mitigating risks. The term "fundamental" is not used in the sense of necessarily being "old" or "well-known." See, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1364, 115 U.S.P.Q.2d 1090, 1092 (Fed Cir. 2015) (a new method of price optimization was found to be a fundamental economic concept); In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016) (describing a new set of rules for conducting a wagering game as a “fundamental economic practice"); In re Greenstein, 774 Fed. Appx. 661, 664, 2019 USPQ2d 212400 (Fed Cir. 2019) (non-precedential) (claims to a new method of allocating returns to different investors in an investment fund was a fundamental economic concept). However, being old or well-known may indicate that the practice is fundamental. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 219-20, 110 USPQ2d 1981-82 (2014) (describing the concept of intermediated settlement, like the risk hedging in Bilski, to be a “fundamental economic practice long prevalent in our system of commerce’" and also as "a building block of the modern economy") (citation omitted); Bilski v. Kappos, 561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) (claims to the concept of hedging are a “fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class.") (citation omitted); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1313, 120 USPQ2d 1353, 1356 (2016) ("The category of abstract ideas embraces ‘fundamental economic practice[s] long prevalent in our system of commerce,’ … including ‘longstanding commercial practice[s]’").
	The claim(s) recite(s) the idea of determining the identity of a party in a transaction
in order to detect fraud. For example requesting an identification when processing a check
in a transaction or when purchasing or selling a product. The idea of determining the
identity of a party in a transaction in order to detect fraud based on the above is a
mental process as well as a certain method of organizing human activity, and since
mental processes as well as certain method of organizing human activity are in the
groupings of abstract ideas, the claims recite an abstract idea.
	This judicial exception is not integrated into a practical application because the
claims merely include limitations that are not indicative of integration into a practical
application in that the claims merely recite:
	(1) Generally linking the use of the judicial exception to a particular technological
environment or field of use (see MPEP 2106.05(h)). Specifically as recited in the claims
generally linking the use of the judicial exception to the on line advertising auction/exchange
environment or field of use (see claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, 25-26 and 31-36)
	(2) Adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). Specifically as recited in the claims mere data gathering (for example of party characteristics) in conjunction with the abstract idea (see claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, 25-26, and 31-36)
	And (3) Adding the words "apply it" (or an equivalent) with the judicial exception, or
mere instructions to implement an abstract idea on a computer, or merely uses a computer as a
tool to perform an abstract idea (see MPEP 2106.05(f)). Specifically as recited in the claims:
	(a) software running on a computer (see claims 11, 13, 15-16, 21,23, 25-26, and 33-36)
	(b) computer-implemented (see claim 1)
	and (c) at a computer system/ at the computer system (see claim 1)
	The claim(s) do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because the claims merely include
limitations that are not indicative of integration into an inventive concept (significantly
more) in that the claims merely recite:
	(1) Simply appending well-understood, routine, conventional activities previously
known to the industry, specified at a high level of generality, to the judicial exception
(see MPEP 2106.05(d) and Berkheimer Memo).
	(a) automating mental tasks (see claims 1, 3, 5-6, 11, 13, 15-16, 21, 23, 25-26 and 31-36) (see USPTO July 2015 Update: Subject Matter Eligibility pages 7 and 11, and from page 11
See Benson, 409 U.S. at 65-67; Bancorp, 687 F.3d at 1275; CyberSource, 654 F.3d at 1375).
	(b) obtaining information from a crawler (see claims 31, 33, and 35)
	-Maes (United States Patent Number: US 7,418,382) column 4 lines 49-57
"In particular, when the client 100 initially establishes network connection to the content
server 106, the server 106 will execute the spider script 108 (i.e., an application known
in the art as a "crawler," "robot" or "bot") which "scrawls" through each link in the requested CML page to extract information (e.g., from title, meta information provided by
author or by automatic topic extraction) and store it into a graph tree structure 109
mapping the page with the relative extracted meta -information"
	-Cowan et al. (United States Patent Application Publication Number: US
2006/0206715) paragraph 0126 "Distributing the scanning workload across clients at
the web-page level may be a challenge. Common web crawler scanning algorithms
are a self-contained process of parsing HTML pages, extracting links to images and
other pages, and thus building a map of an entire web site."
	-Yuan et al. (United States Patent Application Publication Number: US
2009/0319388) paragraph 0027 "The search engine may then return a list of
products, from vendors who currently have products for sale, along with links to the
vendors and pricing information, formatted in a familiar manner. Such information
may have been previously retrieved by the search engine directly from vendors (e.g.,
by vendors submitting data in a pre-approved format), manually (e.g., by agents
copying information from vendor pages), semi-manually (e.g., by agents marking up
portions of pages and automatic systems extracting product data from similarly formatted
pages), or automatically (e.g., by a crawler programmer to recognize
product and pricing data, such as by being trained on a set of training data by
various known machine learning techniques)
	-Skarin et al. (United States Patent Application Publication Number: US 2011/0072052) paragraph 0110 "For extracting text, the crawler utilizes common
tools for crawling and extracting information from digital files. One suitable tool
includes the software tool Aperture which can be found at
(http://aperture.sourceforge.neV). Aperture is an open source Java framework for
crawling and extracting text and metadata from the majority of common digital file formats such as, but not limited to plain text, HTML, XML, PDF, RTF and Microsoft
Office applications."
	(c) extracting information from a plug in or clickstream data (see claims 31, 33, and 35)
	-Rhoads et al. (United States patent Application Publication Number: US
2002/0062382) paragraph 0033 "The system includes a digital camera 101
connected to a personal computer 102. Such cameras are commercially available
and in widespread use. The personal computer 102 includes a browser which has a
plug-in that can read digital watermarks. Such browsers and plug-ins are
commercially available. For example, such a plug-in for the Microsoft Internet
Explorer browser is available on a web site provided by the Digimarc Corporation.
With the plug-in publicly available on the Digimarc web site, a user can hold an
image containing a collateral data (i.e. an image that contains a digital watermark) in
front of the PC camera 101 and the personal computer 102 will extract the collateral
data and direct the computer's browser to a particular web site 104."
	-Bendiabdallah (United States Patent Application Publication Number:
US 2015/0161219) paragraph 0084-0085 "Moreover, the browser plug-in can of
course provide a greater number of functions and buttons (not shown in the figure)
for the graphical construction and enhancement of the application, according to
known technologies, such as for example: a "Multiple selection" button to alert the
plugin and the server that the page being accessed contains multiple objects of the
same type and that the server is to extract them automatically when only one of
these objects is selected."
	-Wehmann et al. (United States Patent Application Publication Number:
US 2010/0250714) paragraph 0006 "To support various business models, the
practice of gathering and sharing anonymous click-stream data about an individual browser has become very common. For example, display advertising networks offer
behavioral targeting of display ads by leveraging co-operative networks of data.
Tracked purchase history and click stream data of browsers can provide the
merchant with additional insight into consumer characteristics and preferences
based on their behavior. The analysis and modeling of this browser-based data is
then used to create shopper/user profiles which are then referenced dynamically
when the shopper is onsite to dynamically change the web page content for the web
site or navigation of the web site presented to the shopper through the browser."
	-Hayashi et al. (United States Patent Application Publication Number: US
20030200258) paragraph 0017 "or example, in the Internet browser context, the link
may be a Uniform Resource Locator such as http://ClickStreamServer/getStatistics.asp? target=http://real-destination.com, where a user of a web browser clicks on the link and causes the web browser to connect to a getStatistics ASP page on the ClickStreamServer. Once connected, the server may obtain various click-stream data about the user, and after recording statistics, the user's browser may then be redirected to where the user really wanted to go, e.g., http://real-destination.com. A common problem with such links, however, is that the server compiling statistics, e.g., ClickStreamServer, may be unavailable, while the desired network resource, e.g., http:/!real-destination.com, may be available. Thus, regardless of the network resource actually sought by a user, the network resource cannot be reached until the server becomes available to redirect the browser to the desired network resource."
	-Streble et al. (United States Patent Application Publication Number: US
2004/0205119) paragraph 0003 "Traditionally, Website effectiveness was analyzed solely by collecting clickstream data associated with Web pages retrieved from the
Website. Clickstream data is information a Web browser transfers to a Web server
that hosts the Website when requesting a Web page. This information may include
the uniform resource locator (URL) associated with the requested Web page, the
referral URL, and the Internet Protocol (IP) address of the requester."
	-Smith et al. (United States Patent Application Publication Number: US
2002/0010625) paragraph 0120 "Another known method for collecting multi-site
query log data is to have users download a browser plug-in, such as the plug-in
provided by Alexa Internet, Inc., that reports browsing activities of users to a central
server"
	(d) extracting through html code embedded in the information or web page
being displayed (see claims 31, 33, and 35)
	-Fron et al. (United States Patent Application Publication Number: US
2009/0248807) paragraph 0049 "The browser helper object also provides a control
button 88 that is integrated into the browser window 80. When the subscriber
actuates control button 88, the browser helper object sends a copy of the HTML
source code of the screen the subscriber is currently viewing to the service logic 34
via IP network 12. Because HTML is well known, the service logic 34 will be able to
easily parse the HTML code by identifying predefined tags and extract the
associated data."
	-Borton (United States Patent Application Publication Number: US 2011
/0270881) paragraph 0026 "The data parser 206 uses well-known data parsing
algorithms to extract desired statistical data from the stored html pages 204 and
stores the extracted data in database 208 in a structured manner"
	-Gregorie et al. (United States Patent Application Publication Number: US2006/0026114) paragraph 0064 "other methods of identifying and extracting information
from a webpage will be apparent to those of ordinary skill in the art"
	-Waddington et al. (United States Patent Application Publication Number:
US 2011/0179084) paragraph 0056 "In other examples where the content item is a text
document (such as e.g. a webpage), the search term processor 313 may extract
keywords from the actual text, for example by Natural Language Processing which will
be known to the person skilled in the art"
	(e) receiving information through a web server or server log files (see claims 31, 33, and 35)
	-Totten et al. (United States Patent Application Publication Number: US
2005/0159999) paragraph 0039 "As known to one of ordinary skill, the web server
202 is a hardware platform running a software application that provides a website on
the Internet 226 by receiving requests from remote computers 216- 220 and
responding with appropriate content"
	-Dharmarajan et al. (United States Patent Application Publication Number: US
2006/0047792) paragraph 0029 "The Web server computer 8 comprises a general
purpose server computer for receiving and responding to Hyper Text Transfer
Protocol ("HTTP") requests as known to those skilled in the art."
	-Hitz et al. (United States Patent Application Publication Number: US
2001/0039622) paragraph 0004 "One known method is to provide a network file
server for storing files, capable of receiving and responding to file server requests
from those client devices"
	- Arcuri et al. (United States Patent Application Publication Number: US
2004/0162879) paragraph 0034 "As also known to those skilled in the art, a Web
protocol ("HTTP") requests for files stored at or available to the computing system"
	-Pearson (United States Patent Application Publication Number: US 2005/0235360) paragraph 0034 "Moreover, computer 102 is operative to transmit and receive files and other information to and from server 105 using additional protocols well known to those skilled in the art, for example, file transfer protocol (ftp), telnet, e-mail, etc. Such networking environments are commonplace in offices, enterprise-wide computer networks, intranets, and the Internet"
	(f) activity levels in social media (see claim 1)
	-Schechter et al. (United States Patent Application Publication Number: US
2012/0036011) paragraph 0028 "Single logins for multiple websites/domains,
recording user activity, and other methods of gathering user data are well known in
the art"
	-Fried et al. (United States Patent Application Publication Number: US
2013/0060856) paragraph 0007 "Various systems for observing activity on social
networks are known in the art, including Radian6, Lithium, Jive, Getsatisifcation.com,
and so forth. Unfortunately, however, the consumer content does not easily relate
back to the customer service inquiry or the interaction that was the genesis of the
consumer service experience"
	- Johnson (United States Patent Application Publication Number: US
2013/0237300) paragraph 0111 "Of course, the player's social media activities may
be tracked by the social media server, as also known to those of skill in the art"
	(g) collecting traffic from a website (see claim 1)
	- Chu et al. (United States Patent Application Publication Number: US 2005/0065811) paragraph 0012 “ For example, the ability to monitor Internet traffic (e.g. a “hits” from a link to a website), and the ability to frequently update information on a website can be accomplished by using various tools found in the existing art” 
	- Rowe et al. (United States Patent Application Publication Number: US 2011/0066521) paragraphs 0053 “The monitored metric, which may include pay-per-click, click-throughs, 301 redirects (described below) or any other metric known in the art for monitoring traffic may be used to gauge the success of the parked domain page or hosted website” 
	- Kasriel (United States Patent Application Publication Number: US 2003/0131106) paragraph 0006 “tools are commonly available for collecting traffic and performance data associated with pages of a web-site. A fundamental tool, for example, collects data regarding the number of times each page at a web site is accessed within a given period of time (e.g. `hit-rate` statistics). A more sophisticated tool, such as the Netflame.TM. product from Fireclick, Inc., collects data regarding accesses to each page at a web site, including statistics related to the average time required to download each page, the duration of time that the average visitor remains at each page, the relative frequency of exiting the site via each page, the frequency of backtracking from each page, and so on.”
	and (h) receiving or transmitting data over a network, e.g. using the internet to gather data (see claim 1) (see MPEP 2106.05(d) Well-Understood, Routine, Conventional Activity [R-10.2019](Cited herein): Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))
	Examiner's note: b-e have been provided in the efforts of compact prosecution however
only one of the alternatives is required by the claims.
	Further as shown above, the Examiner has reevaluated the previously concluded
insignificant extrasolution activity in the practical application under the significantly more
(inventive concept step).
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	a. 	Gottlieb et al. (United States Patent Number: US 8,745,753) teaches an
advertisement discovery and blocking system that discovers advertisements of a
particular publisher webpage and placement pathways associated with those
discovered advertisements, in order to compare those pathways to a list in order to
determine advertisement violations (see abstract)
	b. 	Gillum (United States Patent Application Publication Number: US
2004/0117316) teaches a method for detecting suspicious transactions based on threshold
amounts (see abstract and Figures 2-3)
	C. 	McMahan et al. (United States Patent Application Publication
Number: US 2007/0192485) teaches a method, system, and computer program product for
preventing a web browser from loading content from undesirable sources ( see abstract and
title)
	d. 	Messer (United States Patent Application Publication Number: US
2015/0262227) teaches determining fraud based on large jumps in traffic from individual sites
(see paragraph 0038)
	e. 	Wittenstein et al. (United States Patent Application Publication Number: US
2012/0016633) teaches a system and method for automatic detection of anomalous recurrent
behavior based on frequency (see abstract and title)

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIERSTEN SUMMERS whose telephone number is (571)272-6542. The examiner can normally be reached on Monday to Friday 07:00a.m.-03:30p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIERSTEN V SUMMERS/Primary Examiner, Art Unit 3621